          Case 3:19-cv-01693-ADC Document 8 Filed 07/24/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO


     UNITED STATES OF AMERICA,
             Plaintiff

                     v.

     A. $1,000,000.00 CONTAINED IN                   CIVIL NO. 19-1693 (ADC)
        CHARLES SCHWAB & CO., INC.
        ACCOUNT #9991-8933, IN THE
        NAME OF DONALD KEITH
        ELLISON, SEIZED ON APRIL 26,
        2019, et. al.,

                   Defendants.


 UNITED STATES’ MOTION TO UNSEAL CIVIL FORFEITURE COMPLAINT AND
                TO RESTRICT UNSWORN DECLARATION

TO THE HONORABLE COURT:

       COMES NOW, the United States of America, by the undersigned attorneys, and very

respectfully states and prays as follows:

   1. On July 19, 2019, the United States filed a Motion to Seal Civil Forfeiture Case pursuant

       to Rule 5.2(d) of the Federal Rules of Civil Procedure. See Docket No. 1.

   2. Upon further review, the United States submits that the Verified Complaint for Forfeiture

       In Rem does not have to be sealed. Therefore, it is respectfully requested that the Verified

       Complaint for Forfeiture In Rem at Docket No. 2 be unsealed and that the Unsworn

       Declaration filed in support of the aforementioned complaint at Docket No. 2-1 remain

       sealed, limiting viewing to the United States and the Court. Said Unsworn Declaration

       reveals information that may adversely affect an ongoing investigation.
          Case 3:19-cv-01693-ADC Document 8 Filed 07/24/19 Page 2 of 2
Civil No. 19-1693 (ADC)


       WHEREFORE, the United States respectfully prays the Court to grant this request and

   unseal the Verified Complaint for Forfeiture In Rem at Docket No. 2, and that an ORDER

   issue directing that the Unsworn Declaration to remain under such restriction level until further

   order by the Court.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 24th day of July 2019.

                                                     ROSA EMILIA RODRIGUEZ-VELEZ
                                                     United States Attorney

                                                     s/David O. Martorani-Dale
                                                     David O. Martorani-Dale
                                                     Assistant U.S. Attorney
                                                     U.S.D.C.-PR 226004
                                                     350 Carlos Chardón Street
                                                     Torre Chardón
                                                     Hato Rey, Puerto Rico 00918
                                                     Tel. (787 766-5656
                                                     Fax. (787) 771 4050
                                                     david.o.martorani@usdoj.gov


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, I electronically filed the foregoing with the Clerk of the Court

using the CM/ECF system, which will send notification of such filing to all parties.

       RESPECTFULLY SUBMITTED,

       In San Juan, Puerto Rico, this 24th day of July 2019.



                                                     s/David O. Martorani-Dale
                                                     David O. Martorani-Dale
                                                     Assistant U.S. Attorney




                                                2
